EXHIBIT 10.5
Forms of 2009 Senior Management Performance-Based Class A Option Agreements

     
 
  Tier I Executive Officer Form
 
   
 
  Name:
 
  Number of Shares:
 
  Price per Share:
 
  Date of Grant:

SunGard Capital Corp.
Senior Management Non-Qualified Performance-Based
Class A Option Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION
ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND
REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE
STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP., SUNGARD
CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME
TO TIME, THE “STOCKHOLDERS AGREEMENT”).
SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE
ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO
YOUR AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt and the Executive Employment Agreement, dated August 11, 2005, between
the Optionee and SunGard Data Systems Inc. (the “Employment Agreement”). Any
exercise of discretionary authority granted under the Plan shall be subject to
the express terms of this Agreement, and the last sentence of Section 3 of the
Plan shall not apply to determinations of the Administrator with respect to this
Agreement or the provisions of the Plan as applied to this Agreement.
1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below.
The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.

 

 



--------------------------------------------------------------------------------



 



2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Optionee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Date of
Termination,” “Disability,” “Employer,” “Good Reason,” “Investors,” “Retained
Business,” “Sale of a Business,” “Sold Business,” and “Year of Termination.” The
term “Performance Period” is defined in Schedule A. The term “Principal
Investor” shall have the same meaning as set forth in the Stockholders
Agreement. The following terms shall have the following meanings:

  (a)   “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case by the Company or any of its subsidiaries) of all or part of any
class of Shares;

  (b)   “Beneficiary” means, in the event of Optionee’s death, Optionee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

  (c)   “Call Option” means an option in favor of Company to purchase for cash
at a specified price the Shares received by Optionee (or Optionee’s Beneficiary)
upon any exercise of the Option with respect to one or more Shares;

  (d)   “Closing” means August 11, 2005;

  (e)   “Extended Exercise Period” means the period ending on the later of (i)
the 90th day following (as applicable) the Optionee’s Date of Termination or the
Sale of a Business where the Optionee is employed by the Sold Business and is
not offered employment with a Retained Business on substantially similar terms
and conditions (or the one year anniversary of the Optionee’s Date of
Termination in the case of a termination resulting from Disability or death) and
(ii) the earlier of (A) a Change of Control or (B) the 30th day after an IPO
(or, if Optionee is subject to an IPO lock-up, the 30th day after the expiration
of the lock-up); provided that in all cases the Extended Exercise Period shall
end no later than the Final Exercise Date;

  (f)   “Fair Market Value” means, as of any date, as to any Share, the Board’s
good faith determination of the fair market value of such Share as of the
applicable reference date, taking into account the most recent annual valuation
of the Company. The Company agrees to engage, no later than December 31, 2006,
and at least annually thereafter, an independent third party appraiser to
perform such valuation, and to update each such valuation on a quarterly basis.
Upon the exercise of a Call Option pursuant to Section 5(a) or a Put Option, the
Board will provide prompt written notice of its determination of the Fair Market
Value of the applicable Shares (the “Board Notice”) to Optionee. Optionee shall
have the right to contest the Fair Market Value thereof by notice to the Company
within fifteen (15) business days of receipt of the Board Notice. If Optionee
does so notify the

 

-2-



--------------------------------------------------------------------------------



 



Company of Optionee’s disagreement with the Fair Market Value set forth in the
Board Notice within such time period, then the Company shall retain an
independent third party appraiser reasonably acceptable to Optionee and to the
Company to determine the fair market value of such Shares, and the determination
of such independent appraiser shall govern. For this purpose, the appraiser last
used by the Company in the ordinary course of business will be considered an
independent appraiser. In the event that the Fair Market Value of the Shares as
determined by such independent appraiser exceeds by the lesser of $200,000 or
10% the fair market value determined by the Board, then the Company shall bear
the full cost of the appraisal. Otherwise, the Optionee (or the Optionee’s
Beneficiary, as applicable) shall bear the full cost of the appraisal;

  (g)   “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

  (h)   “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

  (i)   “Management Agreement” means the management agreement entered into as of
the Closing between the Company and certain affiliates of the Investors, as it
may be amended from time to time;

  (j)   “Put Option” means the obligation of the Company, upon thirty (30) days
notice from Optionee, to use commercially reasonable efforts to repurchase for
cash the Shares acquired by Optionee (or Optionee’s Beneficiary) upon exercise
of the Option with respect to one or more Shares at the then Fair Market Value
of such Shares; provided, however, that any Shares subject to the Put Option
shall have been held by Optionee (or Optionee’s Beneficiary) for at least six
months. If Company (as the case may be) is not able to repurchase the Shares
subject to the Put Option in cash as a result of any contractual or legal
restriction, Company shall provide Optionee (or Optionee’s Beneficiary) with a
promissory note that bears interest at the prime rate as published in The Wall
Street Journal on the repurchase date plus 1% and will become payable over the
three year period from the date of the note;

  (k)   “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the

 

-3-



--------------------------------------------------------------------------------



 



Company, SunGard Capital Corp. II, SunGard Holding Corp., Solar Capital Corp.
and certain stockholders of the Company;

  (l)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 5 of Optionee’s Employment Agreement;

  (m)   “Retirement” means retirement within the meaning of Section 2.2(b) of
Optionee’s Employment Agreement;

  (n)   “Vest on a Pro Rata Basis” means that the vesting of Optionee’s Option
shall continue through the end of the Year of Termination (but not thereafter),
provided that only a portion of the Option that otherwise would have vested at
the end of such year shall vest, such portion being determined by multiplying
(i) the number of Shares subject to the Option that otherwise would have vested
at the end of such year based upon attainment of pre-determined performance
goals, by (ii)(A) the number of days in which Optionee was employed by Employer
during the Year of Termination divided by (B) 365 (rounded to the nearest whole
number of Shares);

Notwithstanding the foregoing, with respect to a termination of Employment
described in Section 3(a) during the 2009 or 2010 calendar year, “Vest on a Pro
Rata Basis” means that the Option shall continue to be earned through the end of
the Year of Termination (but not thereafter), provided that only a portion of
the Option that otherwise would have been earned at the end of such year shall
be earned as of the end of the calendar year, such portion being determined by
multiplying (i) the number of Shares subject to the Option that otherwise would
have been earned at the end of such calendar year based upon attainment of
pre-determined performance goals, by (ii) (A) the number of days in which
Optionee was employed by Employer during the Year of Termination divided by
(B) 365 (rounded to the nearest whole number of Shares); the portion of the
Option that is earned for the Year of Termination as described in this paragraph
shall vest as of the last day of the Year of Termination pursuant to
Section 3(a); and

  (o)   “Vest on a Return-on-Equity Basis” means that Optionee’s Option shall be
subject to accelerated vesting at the time of a Change of Control as follows:

  (i)   If the Change of Control occurs on or before December 31, 2013 and
results in the Investors receiving an amount constituting at least 300% of the
Investors’ initial equity investment in Company and any subsequent equity
investments, Shares shall vest as follows: (A) if the Investor internal rate of
return (“IRR”) as of the Change of Control date is 16% or higher, all remaining
Shares shall become fully vested and exercisable on the one-year anniversary of
the Change of Control; (B) if the Investor IRR as of the Change of Control date
is between 14% and 16%, the number of Shares determined by interpolation (e.g.,
50% acceleration at 15% IRR) shall become fully vested and exercisable on the
one-year anniversary of the Change of Control; and (C) if the Investor IRR as of
the Change of

 

-4-



--------------------------------------------------------------------------------



 



Control date is less than 14%, there will be no acceleration of vesting. Vesting
on the one-year anniversary of the Change of Control is contingent on continued
employment through the one-year anniversary date, except as otherwise provided
in Section 3(a).

  (ii)   If a Change of Control occurs and the requirements of subsection
(i) are not met, there will be no acceleration of vesting.

  (iii)   In determining the amount that has been received by the Investors, the
gross value of all cash (including prior distributions the Investors or their
Affiliates have received with respect to the Shares) and/or securities (with the
fair value of such securities to be determined by the Board, which shall be
entitled to take into account any restrictions on transferability, liquidity or
saleability of such securities) received by the Investors shall be taken into
account, minus the amount of commissions, fees and expenses payable by the
Investors to the investment bankers and professional advisors in connection with
the Change of Control. Management and transaction fees specified in the
Management Agreement shall be excluded, provided that any increases in such fees
from the fees in effect as of the date of the Optionee’s Employment Agreement
must be customary (on a percentage of equity basis or in the case of transaction
fees as a percentage of transaction size) compared to fees charged by private
equity sponsors to their portfolio companies. In evaluating the amount of the
transaction consideration, the Board may take into consideration amounts paid
into escrow and contingent payments in connection with any transaction.

As used herein with respect to the Option, the Option shall be earned based on
performance and shall vest based on Section 3 below, and the term “vest” means
to become exercisable in whole or in specified part.
3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

  (a)   if the Optionee’s Employment terminates as a result of (i) termination
of the Optionee by the Employer without Cause, (ii) resignation by the Optionee
for Good Reason or (iii) the Optionee’s Disability or death, then (A) the Option
shall Vest on a Pro Rata Basis, (B) any unvested portion of the Option that was
earned for the 2009 or 2010 calendar year based on Schedule A shall become fully
vested as of the Date of Termination, and (C) if a Change of Control has
occurred, any amount that is scheduled to vest on the one-year anniversary of
the Change of Control pursuant to Section 2(o)(i) above shall become fully
vested as of the Date of Termination;

  (b)   with respect to the portion of the Option that is earned for the 2009 or
2010 calendar year, if the Grantee’s Employment terminates as a result of the
Grantee’s Retirement or as a result of the Grantee’s resignation other than for
Good Reason, then the Option shall be deemed to have stopped vesting as of the
Date of Termination of such Grantee, and no portion of the Option shall be
earned for the calendar year in which the Date of Termination occurs;

  (c)   with respect to the portion of the Option that is earned for calendar
years after 2010, if the Grantee’s Employment terminates as a result of the
Grantee’s Retirement or as a result of the Grantee’s resignation other than for
Good Reason, then the Option shall be deemed to have stopped vesting as of the
beginning of the year containing the Date of Termination of such Grantee;

  (d)   if the Optionee’s Employment terminates as a result of termination by
the Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination;

 

-5-



--------------------------------------------------------------------------------



 



  (e)   upon a Change of Control through December 31, 2013, the Option shall
Vest on a Return-on-Equity Basis; provided that, upon such a Change of Control
following which Stock continues to be held by any of the Principal Investors, if
the Change of Control would not result in full acceleration of vesting pursuant
to this Section 3(e) without giving effect to this proviso, the Administrator
shall, as it considers appropriate in its sole discretion, either (i) cause the
Option to Vest on a Return-on-Equity Basis treating the Fair Market Value of any
retained Stock as an amount received by the Investors in connection with the
Change of Control, or (ii) permit the Option to Vest on a Return-on-Equity Basis
in connection with any disposition by the Principal Investors of a material
portion of their remaining Stock through December 31, 2013; and

  (f)   notwithstanding the foregoing, in the event of a Change of Control after
the 2009 or 2010 calendar year, any portion of the Option that was earned with
respect to the 2009 or 2010 calendar year based on Schedule A and that has not
yet vested shall vest in full upon the Change of Control.

4. Exercise of Option.

  (a)   In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan. The purchase price may be paid by delivery of cash or check
acceptable to the Administrator or, in case of an exercise on the Final Exercise
Date or upon a Change of Control that terminates an Extended Exercise Period,
after termination of Employment as a result of resignation by the Optionee other
than for either Good Reason or Retirement and prior to the fifth anniversary of
the Closing or as a result of the Optionee’s Disability or death, if and to the
extent permitted by the Code (including Section 409A thereof) and if such
exercise would not adversely affect

 

-6-



--------------------------------------------------------------------------------



 



any of the Companies’ results of operations under Generally Accepted Accounting
Principles, by means of withholding of Shares subject to the Option with an
aggregate Fair Market Value equal to (i) the aggregate exercise price and
(ii) if commercially reasonable for the Company to so permit (taking into
account its cash position in light of any contractual or legal restrictions)
minimum statutory withholding taxes with respect to such exercise, or by such
other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

  (b)   Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment,
and if not exercised by such date, will thereupon terminate, except as provided
below:

  (i)   upon termination of the Optionee’s Employment (i) by the Employer
without Cause, (ii) by resignation by the Optionee for Good Reason, or (iii) as
a result of a Disability or death, or upon the Sale of a Business where the
Optionee is employed by the Sold Business and is not offered employment with a
Retained Business on substantially similar terms and conditions, the Option will
remain exercisable through the Extended Exercise Period, and will thereupon
terminate;

  (ii)   if the Optionee’s Employment terminates as a result of resignation by
the Optionee other than for Good Reason and such Employment terminates (i) prior
to the fifth anniversary of the Closing, then the Option will remain exercisable
until the earlier of (a) the 90th day after the Date of Termination or (b) the
Final Exercise Date, and will thereupon terminate, or (ii) on or after the fifth
anniversary of the Closing, then the Option will remain exercisable through the
Extended Exercise Period, and will thereupon terminate;

  (iii)   if, the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option will remain exercisable through the Extended
Exercise Period, and will thereupon terminate;

provided further that the Administrator shall extend the period to exercise the
portion of the Option that vests after termination of Employment (but not beyond
the Final Exercise Date) to the extent necessary to determine the Actual
Internal EBITA (as defined in Schedule A) for the year containing the Date of
Termination (or for the preceding year, as applicable).
5. Certain Calls and Puts.

  (a)   Call on Resignation Without Good Reason. If the Optionee’s Employment
terminates as a result of resignation by the Optionee other than for either Good

 

-7-



--------------------------------------------------------------------------------



 



Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Optionee’s Date of Termination or the date on which this
Option is exercised, the Company shall have a Call Option at the then Fair
Market Value of such Shares, provided, however, that the Companies’ Call Options
pursuant to this Section 5(a) shall cease to apply on the earlier of an IPO or
the fifth anniversary of the Closing. For purposes of the preceding sentence,
the term resignation does not include the departure of Optionee by reason of the
Sale of a Business where Optionee is employed by the Sold Business and is not
offered employment with a Retained Business on substantially similar terms and
conditions.

  (b)   Call on Termination For Cause. If the Optionee’s Employment is
terminated by the Employer for Cause, for the period ending one hundred
eighty-one (181) days following the later of Optionee’s Date of Termination or
the date on which this Option is exercised, the Company shall have a Call Option
at the lower of (i) the exercise price paid by Optionee for such Shares (less
any distributions received with respect to such Shares under the SunGard Capital
Corp. and SunGard Capital Corp. II Dividend Rights Plan or with respect to such
Shares after the exercise of this Option), or (ii) the then Fair Market Value of
such Shares, provided, however, that the Companies’ Call Options pursuant to
this Section 5(b) shall cease to apply on an IPO.

  (c)   Put on Disability or Death. If the Optionee’s Employment terminates as a
result of the Optionee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Optionee (or, the Optionee’s
Beneficiary) shall have a Put Option at any time after Optionee’s Date of
Termination, but prior to an IPO.

  (d)   The Company may assign its rights under this Section 5 to any of their
subsidiaries or to the Investors.

  (e)   The provisions of this Section 5 supersede Section 6 of the Stockholders
Agreement with respect to the Options granted hereunder and the related Shares.

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.
7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Share exercise price of this Option, whether vested or unvested, shall
be reduced by an amount equal to the per-Share amount paid in connection with
the Adjustment Event; provided, however, that any such reduction shall be
limited to that portion of such amount which would not cause the per-Share
exercise price of the Option to be reduced below 25% of the fair market value,
as of the date the Option was granted, of the Shares. In the case of a
redemption or repurchase of the Shares, the number of Shares that are subject to
the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding shares of the affected class resulting from
the redemption or repurchase. Notwithstanding the

 

-8-



--------------------------------------------------------------------------------



 



foregoing, adjustments under this Section shall be made in accordance with the
requirements of Section 409A of the Code, where applicable, so as not to cause
the Option to be considered “deferred compensation” under Section 409A.
8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Optionee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company, the Committee may cancel any
unexercised portion. The Company shall also have the following (and only the
following) additional remedies:

  (a)   During the six months after any exercise, payment or delivery of Shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

 

-9-



--------------------------------------------------------------------------------



 



9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.
10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.
11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld. The Optionee also authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee and the Company may so withhold as provided in Section 4(a) above.
12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time.
13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------



 



By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, , in each case treating the undersigned as a
“Manager” as defined therein.
Executed as of the Date of Grant.

     
SunGard Capital Corp.
SUNGARD CAPITAL CORP.
 
   
 
By:  

Optionee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.
 
Optionee

 

 



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
(1) With respect to each of the 2009 and 2010 calendar years, the Option shall
be earned to the extent that the Base Case for each such calendar year is
achieved during such period as follows, and the portion of the Option that is
earned for such calendar year shall vest in accordance with the vesting schedule
set forth in paragraph (2) below:
(a) If Actual Internal EBITA for such calendar year is less than or equal to 95%
of the Base Case for that year, the Option will not be earned for any Shares at
the end of that year;
(b) If Actual Internal EBITA for such calendar year is between 95% and 100% of
the Base Case for that year, the number of Shares underlying the Option that
will be earned for the calendar year will be determined by interpolation at the
linear rate of 1/78.32 of the Shares per one percentage point of Actual Internal
EBITA (rounded to the nearest .0001 of a Share);
(c) If Actual Internal EBITA for such calendar year is above 100% but not
greater than 106.25% of the Base Case for that year, the number of Shares
underlying the Option that will be earned for the calendar year will be the sum
of (i) the number of Options calculated in accordance with paragraph (b) above
and (ii) the number of Options determined by interpolation at the linear rate of
1/249.51 of the Shares per one percentage point of Actual Internal EBITA in
excess of 100% (rounded to the nearest .0001 of a Share);
(d) If Actual Internal EBITA for such calendar year is greater than 106.25% of
the Base Case for that year, the Option shall not be earned for any further
Shares than provided above until Actual Internal EBITA for such calendar year is
equal to or greater than 100% of the Original Base Case (as defined below), at
which point the Option shall be earned as follows:
(i) if Actual Internal EBITA for such calendar year is between 100% and 106.25%
of the Original Base Case for that year, the number of Shares underlying the
Option that will be earned for the calendar year will be the sum of (x) the
number of Options calculated in accordance with paragraph (c) above and (y) an
amount determined by interpolation at the linear rate of 1/56.25 of the Shares
per one percentage point of Actual Internal EBITA (rounded to the nearest .0001
of a Share) between 100% and 106.25% of the Original Base Case; and
(ii) if Actual Internal EBITA for such calendar year is equal to or greater than
106.25% of the Original Base Case for that year, the Option shall be earned for
1/5 of the Shares (rounded to the nearest .0001 of a Share) at the end of that
year;
provided that, only through December 31, 2010, any Shares that do not vest at
the end of 2009 may vest at the end of 2010 based on the cumulative Actual
Internal EBITA as a percent of the cumulative Original Base Case. For example,
if Actual Internal EBITA in 2009 is 100% of the Original Base Case, then
approximately 8.89% of the Shares vest on December 31, 2009 (1/56.25 x 5 Actual
Internal EBITA percentage points), and if cumulative Actual Internal EBITA for
2009 and 2010 is 105% of the cumulative Original Base Case, then approximately
26.67% of the Shares vest on December 31, 2010 ([1/56.25 x 10 Internal EBITA
percentage points x 2 years] — 8.89%).
(2) With respect to each of the 2009 and 2010 calendar years, the Option shall
vest and be exercisable with respect to 25% of the total number of Shares earned
under paragraph (1) above at the end of the applicable calendar year (“Initial
Vesting Date”); and the remaining 75% of the total number of Shares earned for
the calendar year shall vest and be exercisable in equal monthly installments
over the 36 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date. All vesting shall be
conditioned on continued service with the Company through the applicable vesting
date.

 

 



--------------------------------------------------------------------------------



 



(3) With respect to each of the 2011, 2012 and 2013 calendar years, the Option
shall be exercisable to the extent that the Base Case is achieved during such
period as follows:
(a) if Actual Internal EBITA for such calendar year is less than or equal to 95%
of the Base Case for that year, the Option will not become exercisable for any
Shares at the end of that year;
(b) if Actual Internal EBITA for such calendar year is equal to or greater than
106.25% of the Base Case for that year, the Option shall become exercisable for
1/5 of the Shares (rounded to the nearest .0001 of a Share) at the end of that
year; and
(c) if Actual Internal EBITA for such calendar year is between 95% and 106.25%
of the Base Case for that year, the number of Shares that vest and become
exercisable at the end of that year will be determined by interpolation at the
linear rate of 1/56.25 of the Shares per one percentage point of Actual Internal
EBITA (rounded to the nearest .0001 of a Share).
For vesting in years after 2010, cumulative vesting will not be available.
For purposes of this Vesting Schedule:
“Performance Period” means the five-year period beginning on January 1, 2009.
“Actual Internal EBITA” means the Company’s actual earnings before interest,
taxes and amortization for a year, determined based on the Company’s audited
financials. Actual Internal EBITA shall not be reduced by costs of the
acquisition of the Company by the Investors or the Company’s proposed spin-off
of its availability services business or related items, management and
transaction fees payable to the Investors or their affiliates, extraordinary
items (as determined by the Compensation Committee in consultation with the CEO)
or non-cash equity incentive expenses. Actual Internal EBITA shall be calculated
without giving effect to purchase accounting and shall be adjusted in good faith
by the Compensation Committee in consultation with the CEO to reflect the
consequences of acquisitions and dispositions. Unless otherwise determined by
the Board or Compensation Committee and agreed to by the CEO, the adjustment for
acquisitions and dispositions shall be based on a cost of funds used for
acquisitions and released by dispositions at a rate of 11%, compounded at the
rate of 7.5% per annum, provided that transactions with a purchase price in
excess of $50 million may merit an alternative adjustment, in which case the
rate will be as mutually agreed by the CEO and the Board or Compensation
Committee. Actual Internal EBITA targets shall be appropriately adjusted by the
Compensation Committee in consultation with the CEO in case of changes in GAAP
promulgated by FASB or the SEC or changes in depreciation methodology.
“Base Case” means the Actual Internal EBITA targets for the Company during each
calendar year in the Performance Period, as set forth below:

                      Base Case   2009   2010   2011   2012   2013
Actual Internal EBITA
  The Company’s final   The Company’s final            
(in millions)
  2009 consolidated   2010 consolidated            
 
  budgeted EBITA, as   budgeted EBITA, as            
 
  approved by the   approved by the            
 
  Board or   Board or            
 
  Compensation   Compensation            
 
  Committee and as   Committee and as            

  appears in the   appears in the            

  Company’s operating   Company’s operating            

  budget for 2009   budget for 2010            

“Original Base Case” means the Actual Internal EBITA targets for the Company as
originally determined in August 2005 by the Board for each of the 2009 and 2010
calendar years as set forth below:

                  Original Base Case   2009     2010  
Actual Internal EBITA (in millions)
               

 

 



--------------------------------------------------------------------------------



 



     
 
  Tier II Executive Officer Form
 
   
 
  Name:
 
  Number of Shares:
 
  Price per Share:
 
  Date of Grant:

SunGard Capital Corp.
Management Non-Qualified Performance-Based Class A Option Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION
ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND
REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE
STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP., SUNGARD
CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME
TO TIME, THE “STOCKHOLDERS AGREEMENT”)
SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE
ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO
YOUR AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.
1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below.
The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.
2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement without regard to any
subsequent amendment thereof. The term “Performance Period” is defined in
Schedule A. The following terms shall have the following meanings:

 

 



--------------------------------------------------------------------------------



 



  (a)   “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case by the Company or any of its subsidiaries) of the Shares;

  (b)   “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

  (c)   “CEO” means the Chief Executive Officer of the Company;

  (d)   “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

  (e)   “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

  (f)   “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

  (g)   “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

  (h)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Exhibit A, which is incorporated herein by reference;

  (i)   “Retirement” means termination of employment by Optionee after age 62;

  (j)   “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

  (k)   “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

-2-



--------------------------------------------------------------------------------



 



  (l)   “Vest on a Pro Rata Basis” means that the vesting of Optionee’s Option
shall continue through the end of the Year of Termination (but not thereafter),
provided that only a portion of the Option that otherwise would have vested at
the end of such year shall vest, such portion being determined by multiplying
(i) the number of Shares subject to the Option that otherwise would have vested
at the end of such year based upon attainment of pre-determined performance
goals, by (ii) (A) the number of days in which Optionee was employed by Employer
during the Year of Termination divided by (B) 365 (rounded to the nearest whole
number of Shares);

Notwithstanding the foregoing, with respect to a termination of Employment
described in Section 3(a) during the 2009 or 2010 calendar year, “Vest on a Pro
Rata Basis” means that the Option shall continue to be earned through the end of
the Year of Termination (but not thereafter), provided that only a portion of
the Option that otherwise would have been earned at the end of such year shall
be earned as of the end of the calendar year, such portion being determined by
multiplying (i) the number of Shares subject to the Option that otherwise would
have been earned at the end of such calendar year based upon attainment of
pre-determined performance goals, by (ii) (A) the number of days in which
Optionee was employed by Employer during the Year of Termination divided by
(B) 365 (rounded to the nearest whole number of Shares); the portion of the
Option that is earned for the Year of Termination as described in this paragraph
shall vest as of the last day of the Year of Termination pursuant to
Section 3(a);

  (m)   “Vest on a Return-on-Equity Basis” means that Optionee’s Option shall be
subject to accelerated vesting at the time of a Change of Control as follows:

  (i)   If the Change of Control occurs on or before December 31, 2013 and
results in the Investors receiving an amount constituting at least 300% of the
Investors’ initial equity investment in Company and any subsequent equity
investments, Shares shall vest as follows: (A) if the Investor internal rate of
return (“IRR”) as of the Change of Control date is 16% or higher, all remaining
Shares shall become fully vested and exercisable on the one-year anniversary of
the Change of Control; (B) if the Investor IRR as of the Change of Control date
is between 14% and 16%, the number of Shares determined by interpolation (e.g.,
50% acceleration at 15% IRR) shall become fully vested and exercisable on the
one-year anniversary of the Change of Control; and (C) if the Investor IRR as of
the Change of Control date is less than 14%, there will be no acceleration of
vesting. Vesting on the one-year anniversary of the Change of Control is
contingent on continued employment through the one-year anniversary date, except
as otherwise provided in Section 3(a).

  (ii)   If a Change of Control occurs and the requirements of subsection
(i) are not met, there will be no acceleration of vesting.

 

-3-



--------------------------------------------------------------------------------



 



  (iii)   In determining the amount that has been received by the Investors, the
gross value of all cash (including prior distributions the Investors or their
Affiliates have received with respect to the Shares) and/or securities (with the
fair value of such securities to be determined by the Board, which shall be
entitled to take into account any restrictions on transferability, liquidity or
saleability of such securities) received by the Investors shall be taken into
account, minus the amount of commissions, fees and expenses payable by the
Investors to the investment bankers and professional advisors in connection with
the Change of Control. Management and transaction fees specified in the
Management Agreement shall be excluded, provided that any increases in such fees
from the fees in effect as of the date of the Optionee’s Employment Agreement
must be customary (on a percentage of equity basis or in the case of transaction
fees as a percentage of transaction size) compared to fees charged by private
equity sponsors to their portfolio companies. In evaluating the amount of the
transaction consideration, the Board may take into consideration amounts paid
into escrow and contingent payments in connection with any transaction.

  (n)   “Year of Termination” means the fiscal year for the applicable
Performance Period during which Optionee’s Date of Termination occurs.

As used herein with respect to the Option, the Option shall be earned based on
performance and shall vest based on Section 3 below, and the term “vest” means
to become exercisable in whole or in specified part.
3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

  (a)   if the Optionee’s Employment terminates as a result of (i) termination
of the Optionee by Employer without Cause, (ii) the Optionee’s Disability or
death, or (iii) with respect to Shares earned for a calendar year after 2010,
the Optionee’s Retirement, then (A) the Option for the year of termination shall
Vest on a Pro Rata Basis, (B) any unvested portion of the Option that was earned
for the 2009 or 2010 calendar year shall become fully vested as of the Date of
Termination, and (C) if a Change in Control has occurred, any amount that is
scheduled to vest on the one-year anniversary of the Change in Control pursuant
to Section 2(m)(i) above shall become fully vested as of the Date of
Termination;

  (b)   with respect to the portion of the Option that is earned for the 2009 or
2010 calendar year, if the Optionee’s Employment terminates as a result of the
Optionee’s resignation or Retirement, then the Option shall be deemed to have
stopped vesting as of the Date of Termination of such Optionee, and no portion
of the Option shall be earned for the calendar year in which the Date of
Termination occurs;

  (c)   with respect to the portion of the Option that is earned for calendar
years after 2010, if the Optionee’s Employment terminates as a result of the
Optionee’s resignation, then the Option shall be deemed to have stopped vesting
as of the beginning of the year containing the Date of Termination of such
Optionee;

 

-4-



--------------------------------------------------------------------------------



 



  (d)   if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination; and

  (e)   upon a Change of Control through December 31, 2013, the Option shall
Vest on a Return-on-Equity Basis; provided that, upon such a Change of Control
following which Stock continues to be held by any of the Principal Investors, if
the Change of Control would not result in full acceleration of vesting pursuant
to this Section 3(e) without giving effect to this proviso, the Administrator
shall, as it considers appropriate in its sole discretion, either (i) cause the
Option to Vest on a Return-on-Equity Basis treating the Fair Market Value of any
retained Stock as an amount received by the Investors in connection with the
Change of Control, or (ii) permit the Option to Vest on a Return-on-Equity Basis
in connection with any disposition by the Principal Investors of a material
portion of their remaining Stock through December 31, 2013;

  (f)   notwithstanding the foregoing, in the event of a Change of Control after
the 2009 or 2010 calendar year, any portion of the Option that was earned with
respect to the 2009 or 2010 calendar year based on Schedule A and that has not
yet vested shall vest in full upon the Change of Control.

4. Exercise of Option.

  (a)   In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan. The purchase price may be paid by delivery of cash or check
acceptable to the Administrator or, in case of an exercise on the Final Exercise
Date, or after a Sale of a Business where the Optionee is employed by a Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions or a termination of Employment without Cause or as
a result of the Optionee’s Disability or death, if and to the extent permitted
by the Code (including Section 409A thereof) and if such exercise would not
adversely affect the Company’s results of operations under Generally Accepted
Accounting Principles, by means of withholding of Shares subject to the Option
with an aggregate Fair Market Value equal to (i) the aggregate exercise price
and (ii) if commercially reasonable for the Company to so permit (taking into
account its cash position in light of any contractual or legal restrictions)
minimum statutory withholding taxes with respect to such exercise, or by such
other method provided under the Plan and explicitly approved by the
Administrator. In the event that this

 

-5-



--------------------------------------------------------------------------------



 



Option is exercised by a person other than the Optionee, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise this Option.

  (b)   Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof, in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate, provided further that the Administrator shall
extend the period to exercise the portion of the Option that vests after
termination of Employment (but not beyond the Final Exercise Date) to the extent
necessary to determine the Actual Internal EBITA (as defined in Schedule A) for
the year containing the Date of Termination (or for the preceding year, as
applicable).

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.
6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.
7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Share exercise price of this Option, whether vested or unvested, shall
be reduced by an amount equal to the per-Share amount paid in connection with
the Adjustment Event; provided, however, that any such reduction shall be
limited to that portion of such amount which would not cause the per-Share
exercise price of the Option to be reduced below 25% of the fair market value,
as of the date the Option was granted, of the Shares. In the case of a
redemption or repurchase of the Shares, the number of Shares that are subject to
the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding shares of the affected class resulting from
the redemption or repurchase. Notwithstanding the foregoing, adjustments under
this Section shall be made in accordance with the requirements of Section 409A
of the Code, where applicable, so as not to cause the Option to be considered
“deferred compensation” under Section 409A.
8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of

 

-6-



--------------------------------------------------------------------------------



 



the Restrictive Covenants or with the provisions of any agreement between
Optionee and the Company or any of its Affiliates, and such non-compliance has
not been authorized in advance in a specific written waiver from the Company,
the Committee may cancel any unexercised portion. The Company shall also have
the following (and only the following) additional remedies:

  (a)   During the six months after any exercise, payment or delivery of Shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.
9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.
10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

-7-



--------------------------------------------------------------------------------



 



11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld. The Optionee also authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee and the Company may so withhold as provided in Section 4(a) above.
12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time.
13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------



 



By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.
Executed as of the Date of Grant.

     
SunGard Capital Corp.
SUNGARD CAPITAL CORP.
 
   
 
By:   

Optionee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.
 
Optionee

 

 



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
(1) With respect to each of the 2009 and 2010 calendar years, the Option shall
be earned to the extent that the Base Case for each such calendar year is
achieved during such period as follows, and the portion of the Option that is
earned for such calendar year shall vest in accordance with the vesting schedule
set forth in paragraph (2) below:
(a) If Actual Internal EBITA for such calendar year is less than or equal to 95%
of the Base Case for that year, the Option will not be earned for any Shares at
the end of that year;
(b) If Actual Internal EBITA for such calendar year is between 95% and 100% of
the Base Case for that year, the number of Shares underlying the Option that
will be earned for the calendar year will be determined by interpolation at the
linear rate of 1/78.32 of the Shares per one percentage point of Actual Internal
EBITA (rounded to the nearest .0001 of a Share);
(c) If Actual Internal EBITA for such calendar year is above 100% but not
greater than 106.25% of the Base Case for that year, the number of Shares
underlying the Option that will be earned for the calendar year will be the sum
of (i) the number of Options calculated in accordance with paragraph (b) above
and (ii) the number of Options determined by interpolation at the linear rate of
1/249.51 of the Shares per one percentage point of Actual Internal EBITA in
excess of 100% (rounded to the nearest .0001 of a Share);
(d) If Actual Internal EBITA for such calendar year is greater than 106.25% of
the Base Case for that year, the Option shall not be earned for any further
Shares than provided above until Actual Internal EBITA for such calendar year is
equal to or greater than 100% of the Original Base Case (as defined below), at
which point the Option shall be earned as follows:
(i) if Actual Internal EBITA for such calendar year is between 100% and 106.25%
of the Original Base Case for that year, the number of Shares underlying the
Option that will be earned for the calendar year will be the sum of (x) the
number of Options calculated in accordance with paragraph (c) above and (y) an
amount determined by interpolation at the linear rate of 1/56.25 of the Shares
per one percentage point of Actual Internal EBITA (rounded to the nearest .0001
of a Share) between 100% and 106.25% of the Original Base Case; and
(ii) if Actual Internal EBITA for such calendar year is equal to or greater than
106.25% of the Original Base Case for that year, the Option shall be earned for
1/5 of the Shares (rounded to the nearest .0001 of a Share) at the end of that
year;
provided that, only through December 31, 2010, any Shares that do not vest at
the end of 2009 may vest at the end of 2010 based on the cumulative Actual
Internal EBITA as a percent of the cumulative Original Base Case. For example,
if Actual Internal EBITA in 2009 is 100% of the Original Base Case, then
approximately 8.89% of the Shares vest on December 31, 2009 (1/56.25 x 5 Actual
Internal EBITA percentage points), and if cumulative Actual Internal EBITA for
2009 and 2010 is 105% of the cumulative Original Base Case, then approximately
26.67% of the Shares vest on December 31, 2010 ([1/56.25 x 10 Internal EBITA
percentage points x 2 years] — 8.89%).
(2) With respect to each of the 2009 and 2010 calendar years, the Option shall
vest and be exercisable with respect to 25% of the total number of Shares earned
under paragraph (1) above at the end of the applicable calendar year (“Initial
Vesting Date”); and the remaining 75% of the total number of Shares earned for
the calendar year shall vest and be exercisable in equal monthly installments
over the 36 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date. All vesting shall be
conditioned on continued service with the Company through the applicable vesting
date.

 

 



--------------------------------------------------------------------------------



 



(3) With respect to each of the 2011, 2012 and 2013 calendar years, the Option
shall be exercisable to the extent that the Base Case is achieved during such
period as follows:
(a) if Actual Internal EBITA for such calendar year is less than or equal to 95%
of the Base Case for that year, the Option will not become exercisable for any
Shares at the end of that year;
(b) if Actual Internal EBITA for such calendar year is equal to or greater than
106.25% of the Base Case for that year, the Option shall become exercisable for
1/5 of the Shares (rounded to the nearest .0001 of a Share) at the end of that
year; and
(c) if Actual Internal EBITA for such calendar year is between 95% and 106.25%
of the Base Case for that year, the number of Shares that vest and become
exercisable at the end of that year will be determined by interpolation at the
linear rate of 1/56.25 of the Shares per one percentage point of Actual Internal
EBITA (rounded to the nearest .0001 of a Share).
For vesting in years after 2010, cumulative vesting will not be available.
For purposes of this Vesting Schedule:
“Performance Period” means the five-year period beginning on January 1, 2009.
“Actual Internal EBITA” means the Company’s actual earnings before interest,
taxes and amortization for a year, determined based on the Company’s audited
financials. Actual Internal EBITA shall not be reduced by costs of the
acquisition of the Company by the Investors or the Company’s proposed spin-off
of its availability services business or related items, management and
transaction fees payable to the Investors or their affiliates, extraordinary
items (as determined by the Compensation Committee in consultation with the CEO)
or non-cash equity incentive expenses. Actual Internal EBITA shall be calculated
without giving effect to purchase accounting and shall be adjusted in good faith
by the Compensation Committee in consultation with the CEO to reflect the
consequences of acquisitions and dispositions. Unless otherwise determined by
the Board or Compensation Committee and agreed to by the CEO, the adjustment for
acquisitions and dispositions shall be based on a cost of funds used for
acquisitions and released by dispositions at a rate of 11%, compounded at the
rate of 7.5% per annum, provided that transactions with a purchase price in
excess of $50 million may merit an alternative adjustment, in which case the
rate will be as mutually agreed by the CEO and the Board or Compensation
Committee. Actual Internal EBITA targets shall be appropriately adjusted by the
Compensation Committee in consultation with the CEO in case of changes in GAAP
promulgated by FASB or the SEC or changes in depreciation methodology.
“Base Case” means the Actual Internal EBITA targets for the Company during each
calendar year in the Performance Period, as set forth below:

                      Base Case   2009   2010   2011   2012   2013
Actual Internal EBITA
  The Company’s final   The Company’s final            
(in millions)
  2009 consolidated   2010 consolidated            
 
  budgeted EBITA, as   budgeted EBITA, as            
 
  approved by the   approved by the            
 
  Board or   Board or            
 
  Compensation   Compensation            
 
  Committee and as   Committee and as            

  appears in the   appears in the            

  Company’s operating   Company’s operating            

  budget for 2009   budget for 2010            

“Original Base Case” means the Actual Internal EBITA targets for the Company as
originally determined in August 2005 by the Board for each of the 2009 and 2010
calendar years as set forth below:

                  Original Base Case   2009     2010  
Actual Internal EBITA (in millions)
               

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Restrictive Covenants
1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.
2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.
3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works and ideas, and
Optionee will cooperate fully with the Company to allow the Company to take full
advantage of those works and ideas, including the securing of patent and/or
copyright protection and/or other similar rights in the United States and in
foreign countries.
4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.

 

 